By the Court

Emmett, O. J.
This action was commenced before a Justice of the Peace. The Plaintiff declared for the balance due upon a promissory note signed by the Defendants. The Defendants answered that they were trustees of a certain school district. That the Plaintiff, having voluntarily advanced moneys to build or finish a school house for said district,'’they, as such trustees, gave the note in question to the Plaintiff merely as evidence of the sum due him from the district for such advances, and that they signed said note in their official capacity only and with the distinct understanding and agreement with the Plaintiff, that they were not to be held personally responsible for its payment, but the same was to be collected from the taxpayers of the district. They alleged also that the payments thereon indorsed were for moneys received from said taxpayers, and they admitted that there was still due upon the note, from the district, the sum of forty-six dollars.
The Justice tried the case on the issues thus made, and gave judgment for the Plaintiff, from which the Defendants appealed to the District Court.
After the appeal was perfected, the Defendants moved the District Court for leave to file an amended answer, in which the foregoing defence was stated with greater particularity, and which also contained the further allegations that the *507note was given at tbe Plaintiff’s request, be knowing that tbe district bad given tbe Defendants no authority to execute notes for any purpose, and that by mistake tbe Defendants bad omitted to add to their signatures, tbeir, character as trustees, in which capacity alone they bad signed tbe note.
Tbe Court refused to permit the amendment, and tbe Defendants then appealed to this Court, from tbe order overruling tbe motion to amend.
Tbe Plaintiff moves to dismiss tbe appeal on tbe ground that’ tbe order appealed from is not an appealable order.
“We think this objection fatal. Applications for leave to amend pleadings, are addressed to tbe discretion of tbe Court, and, as a genei’al rule, whatever rests in discretion alone cannot be tbe subject of review in tbe higher courts. Nothing but a gross abuse of this discretion on tbe part of tbe inferior court, or tbe positive authority of a statute, would justify us in trenching upon this long established doctrine. We have carefully examined every statute in relation to appeals to this Court, but find nothing authorizing an appeal from such an order as this. And bad there even been such an abuse of discretion in this case (which however by no means appears) as would have warranted a review by this Court, it could make no difference in tbe decision of this motion, for .the remedy could only be reached by writ of error, or an appeal from tbe judgment. ;
Tbe'motion to dismiss tbe appeal is granted.